

116 S149 ES: Stop Senior Scams Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 149IN THE SENATE OF THE UNITED STATESAN ACTTo establish a Senior Scams Prevention Advisory Council.1.Short titleThis Act may be cited as the Stop Senior Scams Act.2.Senior Scams Prevention Advisory Group(a)EstablishmentThere is established a Senior Scams Prevention Advisory Group (referred to in this Act as the Advisory Group).(b)MembersThe Advisory Group shall be composed of stakeholders such as the following individuals or the designees of those individuals:(1)The Chairman of the Federal Trade Commission.(2)The Secretary of the Treasury.(3)The Attorney General.(4)The Director of the Bureau of Consumer Financial Protection.(5)Representatives from each of the following sectors, including trade associations, to be selected by Federal Trade Commission:(A)Retail.(B)Gift cards.(C)Telecommunications.(D)Wire-transfer services.(E)Senior peer advocates.(F)Consumer advocacy organizations with efforts focused on preventing seniors from becoming the victims of scams.(G)Financial services, including institutions that engage in digital currency.(H)Prepaid cards.(6)A member of the Board of Governors of the Federal Reserve System.(7)A prudential regulator, as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481).(8)The Director of the Financial Crimes Enforcement Network.(9)Any other Federal, State, or local agency, industry representative, consumer advocate, or entity, as determined by the Federal Trade Commission.(c)No compensation for membersA member of the Advisory Group shall serve without compensation in addition to any compensation received for the service of the member as an officer or employee of the United States, if applicable.(d)Duties(1)In generalThe Advisory Group shall—(A)collect information on the existence, use, and success of educational materials and programs for retailers, financial services, and wire-transfer companies, which—(i)may be used as a guide to educate employees on how to identify and prevent scams that affect seniors; and(ii)include—(I)useful information for retailers, financial services, and wire transfer companies for the purpose described in clause (i);(II)training for employees on ways to identify and prevent senior scams;(III)best practices for keeping employees up to date on current scams;(IV)the most effective signage and placement in retail locations to warn seniors about scammers’ use of gift cards, prepaid cards, and wire transfer services;(V)suggestions on effective collaborative community education campaigns;(VI)available technology to assist in identifying possible scams at the point of sale; and(VII)other information that would be helpful to retailers, wire transfer companies, financial institutions, and their employees as they work to prevent fraud affecting seniors; and(B)based on the findings in subparagraph (A)—(i)identify inadequacies, omissions, or deficiencies in those educational materials and programs for the categories listed in subparagraph (A) and their execution in reaching employees to protect older adults; and(ii)create model materials, best practices guidance, or recommendations to fill those inadequacies, omissions, or deficiencies that may be used by industry and others to help protect older adults from scams.(2)Encouraged useThe Chairman of the Federal Trade Commission shall—(A)make the materials or guidance created by the Federal Trade Commission described in paragraph (1) publicly available; and(B)encourage the use and distribution of the materials created under this subsection to prevent scams affecting seniors by governmental agencies and the private sector.(e)ReportsSection 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)for the Federal Trade Commission, in relevant years, information on—(i)the newly created materials, guidance, or recommendations of the Senior Scams Prevention Advisory Group established under section 2 of the Stop Senior Scams Act, and any relevant views or considerations made by members of the Advisory Group that were not included in the Advisory Group’s model materials or considered an official recommendation by the Advisory Group;(ii)the Senior Scams Prevention Advisory Group’s findings about senior scams and industry educational materials and programs; and(iii)any recommendations on ways stakeholders can continue to work together to reduce scams affecting seniors..(f)TerminationThis Act, and the amendments made by this Act, ceases to be effective on the date that is 5 years after the date of enactment of this Act.Passed the Senate June 10, 2020.Secretary